Citation Nr: 0300481	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
Jackson, Mississippi



THE ISSUE

Entitlement to service connection for prostatitis.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to 
January 1946 and from July 1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
denied service connection for prostatitis based on the 
veteran's second period of service.  The Board notes that 
in a February 1947 rating action, service connection for 
prostatitis was denied based on the veteran's first period 
of service.  The Board remanded the case in May 2001 for 
further development, and the case was returned to the 
Board in December 2002.  The case is now ready for 
appellate review by the Board based on consideration of 
records from the veteran's second period of service.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2. The record contains no competent medical evidence which 
relates any current prostatitis to the veteran's second 
period of service.  


CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated by the 
veteran's second period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5100 et. seq. (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 and 3.326 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board 
has therefore reviewed this case with the provisions of 
those laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decisions and statements of the case, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in correspondence dated in May 
2002.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, 
even without specific notice as to which party will get 
which evidence, the Board finds that the claims are ready 
to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b). (2002).  

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2002).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in 
which case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, in a February 1947 RO decision, based on 
the veteran's first period of service, service connection 
for prostatitis was denied on the basis that current 
evidence of the condition was not shown.  Service medical 
records from his first period of service are negative for 
treatment, diagnosis or complaints related to a chronic 
prostate problem.  

A VA hospital report dated from February 1947 to March 
1947 notes that the veteran complained of chronic 
prostatitis.  He related that his only symptom referable 
to prostatitis was occasionally slight pain when his 
bowels moved.  He had no urethral discharge, burning on 
urination or frequency.  Frequent nocturnal emissions were 
reported.  The final diagnosis included chronic 
prostatitis, treated, and improved.  

An August 1947 VA clinical record notes a diagnosis of 
chronic prostatitis.  

A review of his service medical records from his second 
period of service shows that on July 1949 enlistment 
examination, his genitourinary system was clinically 
normal.  A June 1950 service record shows that the veteran 
complained of prostate trouble.  An October 1951 medical 
record notes a slight enlargement of the prostate; 
however, repeat urological examination found no 
prostatitis present.  On separation examination in 
November 1952, his genitourinary system was clinically 
normal.  

Subsequent requests for hospitalizations, physical 
examinations, and other medical records dated in the 
1950's are negative for pertinent complaints or findings.  
There are no pertinent records on file for the 1960's and 
1970's.

Private medical records dated in October 2001 show that 
the veteran reported nocturia six or seven times along 
with a slowing of his stream, intermittency and hesitancy.  
Cystoscopy showed an obstructing large prostate.  On 
physical examination, his prostate was symmetric and 
nontender.  The diagnostic impression was regrowth of 
benign prostate hyperplasia.  The veteran underwent a 
transurethral resection of the prostate in October 2001.  

On VA examination in December 2001, the veteran reported 
that he had some form of prostate infection or difficulty 
for most of his adult life, beginning at about the age of 
25.  He related that he began treatment for prostatitis in 
the 1940's but records related to such treatment were 
unavailable.  He said that the underwent a transurethral 
resection of the prostate in 1984 and again in October 
2001.  He stated that before the most recent surgery, he 
had nocturia approximately 10 times per night but it was 
down to about 4 times per night.  He reported continued 
symptoms of dysuria and slight burning when passing urine.  
He was able to void with good control.  On physical 
examination, normal anal sphincter tone was noted.  The 
prostatic surgical capsule was small/present and felt to 
be benign to palpation.  

Private medical records dated from August 1981 to January 
2002 essentially reflect that the veteran received 
treatment for chronic prostatitis.  His symptoms included 
occasional hematuria, dysuria, and nocturia.  

On VA examination in July 2002, the veteran reported that 
he did not have any prostate difficulty during service but 
did experience prostate problems shortly after is 
discharge from service.  He complained of nocturia about 6 
times per night.  On physical examination, the prostatic 
surgical capsule felt completely normal.  The diagnostic 
impression was prostatitis, by history, shortly after 
discharge from service and observation following 
transurethral resection of the prostate.  

While the veteran has contended that he currently suffers 
from prostatitis which originated in service or shortly 
after service, there is no medical evidence of record to 
support these contentions.  In this case, service 
connection for prostatitis based on his first period of 
service was denied a 1947 RO decision and service medical 
records from that period were negative for findings of a 
chronic prostate problem.  While a 1947 VA medical record 
notes a diagnosis of prostatitis, on enlistment 
examination for his second period of service, his 
genitourinary system was clinically normal.  

The veteran's service medical records from his second 
period of service shows a complaint of prostate trouble in 
1950 and a finding of a slight enlargement of the prostate 
in 1951; however, no findings of prostatitis were noted.  
On separation examination, his genitourinary system was 
entirely normal.  The veteran has stated that he received 
shortly after service for prostatitis however, records of 
such treatment are not available.  The earliest post-
service records showing treatment for prostatitis are 
dated in 1981, decades after his discharge from service.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for prostatitis.  
The veteran's unsupported statements are outweighed by the 
absence of supporting evidence.  In this case, there is no 
credible medical evidence which etiologically links the 
veteran's current chronic prostatitis to service.  In this 
regard, it is noted that there are no post service medical 
records on file or medical opinions which show that his 
prostate pathology is related to his second period of 
service.  As there is no medical nexus demonstrated, there 
is no basis for service connection.  

The Board has also considered the veteran's statements 
that his current chronic prostatitis was incurred in or 
aggravated by active service.  Although his statements are 
probative of symptomatology, they do not constitute 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992).  His assertions are not deemed to be credible 
in light of the other objective evidence of record showing 
no continuing findings indicative of a chronic prostate 
disorder until many years after service.  He lacks the 
medical expertise to offer an opinion as to the existence 
of the disability, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for 
prostatitis.  


ORDER

Entitlement to service connection for prostatitis is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

